NO. 07-02-0084-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  APRIL 1, 2002
                         ______________________________

                                  JEFF VILLARREAL

                                                      Appellant

                                           v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 94-418,502; HON. JIM BOB DARNELL, PRESIDING
                       _______________________________

                                  DISMISSAL
                        _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.

      Appellant, Jeff Villarreal appeals from a judgment convicting him of attempted

robbery and sentencing him to prison for five years. Sentence was pronounced in open

court on December 21, 2001. Because a clerk’s record had not been timely filed, we

remanded the cause to the trial court and instructed the latter to determine, among other

things, whether appellant desired to prosecute the appeal.
      A motion to dismiss was filed by appellant on March 26, 2002 as a part of a plea

bargain in another charge being cause number 2001-437977 in the 140th District Court of

Lubbock County, Texas.

       Without passing on the merits of the case, we grant the motion pursuant to Texas

Rule of Appellate Procedure 42.2. Having dismissed the appeal at appellant’s personal

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                       Brian Quinn
                                                        Justice


Do not publish.




                                            2